893 F.2d 1334
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Andre Lavell HUGHES, Plaintiff-Appellant,v.Robert BROWN, Jr.;  William J. Hudson, Defendants-Appellees.
No. 89-1741.
United States Court of Appeals, Sixth Circuit.
Jan. 19, 1990.

W.D.Mich.
AFFIRMED.
Before KENNEDY and RALPH B. GUY, Jr., Circuit Judges and LIVELY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff Hughes, a Michigan prisoner, filed a civil rights action under 42 U.S.C. Sec. 1983 in which he claimed that the named defendants improperly denied his release on parole and a prompt parole decision.  The district court dismissed the case as frivolous under 28 U.S.C. Sec. 1915(d).  Plaintiff has filed a brief in his own behalf on appeal, and a motion for default judgment.


3
Upon consideration, we agree with the district court's disposition of the case at bar.  A complaint is frivolous under 28 U.S.C. Sec. 1915(d) if it lacks an arguable basis in law or fact.   Neitzke v. Williams, 109 S.Ct. 1827, 1833 (1989).  We have reviewed Michigan law and conclude, as did the district court, that plaintiff Hughes was not entitled to federal due process protection with regards to the timing of the parole decision or the substance of the decision itself.   See Board of Pardons v. Allen, 482 U.S. 369, 374-80 (1987).


4
Accordingly, the motion is denied and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.